DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 4/21/2021. Claims 9, 10, 12-14, 21-24, and 26-31 are currently pending. Claims 10, 22, 26, 27, 28, and 29 are currently pending. The cancelation of claims 11 and 25 is acknowledged. Claims 1-8 and 15-20 have been previously canceled. Claims 30 and 31 are newly added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Jay on 4/27/2021.
The application has been amended as follows:
Claim 28, line 2, the limitation “fuel gas only into” has been changed to --fuel gas into only--;

Claim 29, line 2, the limitation “fuel gas only into” has been changed to --fuel gas into only--;
Claim 29, line 3, the limitation “the second limiting value” has been changed to --the first limiting value--;
Claim 30, line 2, the limitation “the second limiting value” has been changed to --the first limiting value--;
Claim 30, lines 3-4, the limitation “the second limiting value” has been changed to --the first limiting value--;
Claim 31, line 2, the limitation “the second limiting value” has been changed to --the first limiting value--;
Claim 31, the line 4, the limitation “the second limiting value” has been changed to --the first limiting value--.

Allowable Subject Matter
Claims 9-10, 12-14, 21-24, 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the primary reason for allowance is the inclusion, in a method for operating a fuel-operated firing device, of the limitation “if the piston does not exceed a first limiting value, then a first amount of fuel gas is injected into the at least one main combustion chamber, and, if the piston displacement exceeds the first limiting value, then more than the first amount of fuel gas is injected into the at least one main combustion chamber”. Regarding claim 22, the primary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/27/2021